                  Case 2:18-cv-00924 Document 1 Filed 10/02/18 Page 1 of 6



                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                    Civ. No. 18-924

2003 HUMMER H2 SUV
VIN: 5GRGN23UX3H104039,

                Defendant-in-rem.


                       VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, brings this complaint in accordance with Supplemental Rule

G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions,

and alleges as follows:

                                         NATURE OF THE ACTION

        1.      This is a civil action to forfeit and condemn to the use and benefit of the United States of

America property involved in violations of the Controlled Substances Act that is subject to forfeiture

pursuant to 21 U.S.C. §§ 881(a)(4) and (6).

                                               DEFENDANT IN REM

        2.      The defendant in rem consists of the following:

                a. 2003 Hummer H2 SUV VIN: 5GRGN23UX3H104039, (hereafter referred to as

                    “Defendant Conveyance”).

        3.      The Defendant Conveyance was seized by the Drug Enforcement Administration on

April 25, 2018, in the District of New Mexico.

        4.      The Defendant Conveyance is now, and during the pendency of this action will be, in the

jurisdiction of this Court.
                     Case 2:18-cv-00924 Document 1 Filed 10/02/18 Page 2 of 6



                                                JuRrsorcuoN AND Vrxurc

        5.         The United States District Court for the District of New Mexico has subject matter

jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

       6.          Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and the

property is found in this district. Upon the filing of this complaint, the Defendant Conveyance will be

arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                                       Flcrs
       7.          From approximately April2017 through April 2018 Agents conducted surveillance             of

Jose Ignacio Caro and co-conspirators in a Drug Trafficking Organization (DTO). On several

surveillance operations during that time period Drug Enforcement Administration (DEA) Agents

observed Jose Ignacio Caro utilizing the Defendant Conveyance to conduct drug related activity. During

the course of the investigation, Caro would provide cocaine that would be sold to a DEA Undercover

Agent (UC).

       8.          On April 18,2018, Jose Ignacio Caro was indicted by a federal grand jury on multi-count

charging him and others for drug-related and money laundering offenses.

       9.          On April 25,2018, DEA agents, United States Marshals (USMS), and Federal Bureau                of
Investigations (FBI) agents executed the federal arrest warrant for CARO at22l0 Bex St, Apt #3 in Las

Cruces, New Mexico.

       10'         After Jose Caro's arrest on September26,2Ol7, for violation of probation, he parked the

Defendant Conveyance at his mother's, Maria I. Caro, residence located at 425 EastPlazaDrive,

Mesquite, New Mexico. Maria Caro is the registered owner of the Defendant Conveyance.

       I   1   .   At this time, Jose Ignacio Caro reside d at 2ll0 Bex Street, Apartment #3, Las Cruces,

New Mexico, where he continued his drug trafficking activities. Agents conducted
                                                                                 multiple spot checks
                                                         2
                  Case 2:18-cv-00924 Document 1 Filed 10/02/18 Page 3 of 6



and saw that the Defendant Conveyance remained parked in the same spot at Maria I. Caro's residence.

Throughout the year-long investigation, agents never observed Maria I. Caro driving the Defendant

Conveyance.

        12.     During the investigation, Agents spoke with Jose Ignacio Caro's wife, Azulema Peralta,

who advised that Jose Ignacio Caro put the Defendant Conveyance in his mother's name. Caro did not

want to be responsible if the vehicle was seized by law enforcement. Peralta advised that the Defendant

Conveyance was purchased with a large sum of illegal drug proceeds.

        13.     During a post-arrest interview, Jose Ignacio Caro confirmed that he does not put any

property in his name because he does not want to have a relationship to the property, if it is seized.

        14.     After his arrest on April 25,2018, agents obtained recorded jail phone calls for Jose

Ignacio Caro and his mother Maria I. Caro, at the Dofla Ana County Detention Center. During one call

referring to the agents' seizure of the Defendant Conveyance, Maria I. Caro said to Jose Ignacio Caro,

"Well it's (Defendant Conveyance) been parked at my house for how long?" Also during the recorded

jail call, Maria I. Caro asked Jose Ignacio Caro if   agents arrested Jose Ignacio Caro's   wife.   Jose Ignacio

Caro told his mother that agents did not. Maria I. Caro then stated to Jose Ignacio Caro, "They should

because she helped   you." This statement indicates knowledge of     Jose Ignacio Caro's drug   trafficking

activity, negating an innocent owner claim for the Defendant Conveyance.

        15'     The Defendant Conveyance (Exhibit N-91) was seized for facilitation/proceeds from 425

EastPlazaDrive, Mesquite, New Mexico and transported to the DEA Las Cruces Resident Office on

April25,2018.

        16.    Jose Ignacio   Caro'criminal history includes the following: a felony conviction for

Trafficking a controlled substance (multiple); Battery of   a household member;    Criminal damage to
property; Resisting, evading, or obstructing an Officer (multiple); Trafficking
                                                                                methamphetamine;



                                                       J
                  Case 2:18-cv-00924 Document 1 Filed 10/02/18 Page 4 of 6



Aggravated fleeing a Law Enforcement Officer; Trafficking narcotics; Trafficking a controlled

substance within a school zone; and Possession of cocaine.

        17.     Jose Ignacio Caro has no legitimate employment.

                                             FrRsr Cuunr Fon      Rrlrrr'
        18.     The United States incorporates by reference the allegations in paragraphs 1 through        l5   as


though fully set forth.

        19.     Title 21, United States Code, Section 881(a)(a) subjects to forfeiture "[a]ll conveyances,

including aircraft, vehicles, or vessels, which are used, or are intended for use, to transport, or in any

manner to facilitate the transportation, sale, receipt, possession, or concealment of property in violation

of this subchapter."

        20.     Defendant Conveyance was used or intended to be used to facilitate the transportation,

sale, receipt, possession or concealment of illegal controlled substance and is thus subject to forfeiture to

the United States pursuant to   2l U.S.C. $ 881(a)(a).

                                        SncoNo Cr-urvr Fon Rnl,rnr'

        21.     The United States incorporates by reference the allegations in paragraphs 1 through 15 as

though fully set forth.

        22.     Title2l, United   States Code, Section 881(a)(6) subjects to forfeiture   "[a]ll moneys,

negotiable instruments, securities, or other things of value fumished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of this subchapter, all

proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used or

intended to be used to facilitate any violation of this subchapter.,,

       23.     Defendant Conveyance was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or intended to



                                                       4
                 Case 2:18-cv-00924 Document 1 Filed 10/02/18 Page 5 of 6



be used to facilitate a violation of the Controlled Substances Act and is thus subject to forfeiture to the

United States pursuant to 21 U.S.C. $ 881(aX6).

        WHEREFORE: Plaintiff seeks arrest of Defendant Conveyance and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Conveyance, costs and expenses of seizure and of this proceeding, and other

proper relief.




                                                         Respectfully submitted,

                                                         JOHN C. ANDERSON
                                                                States



                                                                  M. DAVENPORT
                                                         Assistant United States Attorney
                                                         200 N. Church Street
                                                         Las Cruces, NM 88001
                                                         (s7s) s22-2304




                                                     5
                 Case 2:18-cv-00924 Document 1 Filed 10/02/18 Page 6 of 6



                                     28 U.S.C. $ 1746    Dncr,aRarrox


       I am a Special Agent with the Drug Enforcement Administration who has read the contents of

the Complaint for Forfeiture In Rem to which this Declaration is attached; and the statements contained

in the complaint are true to the best of my knowledge and belief.

       I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct, except as to matters stated on information and belief, and as to those

matters I believe them to be true.


       Dated:   1O   -o/:/ {
                                              Joseph Montoya, Special Agent
                                              Drug Enforcement Admini stration




                                                     6
rS44         (Rev.   r2lr2)                                     clvllDocument
                                                Case 2:18-cv-00924      covER 1-1 SHEET
                                                                                   Filed 10/02/18 Page 1 of 1
provided by local rules of court. This form. approved by the Judicial Conference of th6 United States in September 19741 is required for the uie of the                                                       ilerk of Court lor     thb
purpose of initiating the civil docket sheet. (sEt 1N.s7Rt /(-7l0.r/s oN Ntj)-'T ?AGE ot. L'HIS t.'oRM.)

I. (a) PLAINTIFFS                                                                                                                      DEFENDANTS

United States of America                                                                                                            2003 Hummer H2 SUV
                                                                                                                                       County of Residence of First Listed Defendant
     (b)      County ofResidence ofFirst Listed Plaintiff                                                                                                                (IN U.S. PLAlNTIFI.'(:ASES ONI,Y)
                                       (EXCEPT IN U.S. PLAlNTIFI.- CASES)                                                              NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                   THE TRACT OF LAND INVOLVED,
    (C)        attomeys (Fim      Name, Address, and Telephone Number)
                                                                                                                                        Attomeys (lf Known)



IL      BASIS OF JURISDICTION il'taceun '.\'                                 rnonc uox()nb)                          III. CITIZENSHIP                   OF PRINCIPAL PARTIES                                1Pto,,,n "x"   in one Boxfor l,tainrl
                                                                                                                                           Only)
                                                                                                                                   (l,br Divcrsity (lases             and One Box for Defendant)
X        I    U.S. Govemment                    3     Federal Question                                                                        PTF DEF                                PTF DEF
               Plaintiff                                (U.5. Govemment Nol a Party)                                    CitizenofThisState        'I  IncorporatedarPrincipalPlace - 4 '4                                                           f
                                                                                                                                                                                         ofBusiness In This State

    2        U.S. Govemment                     4     Diversity                                                         Citizen of Another State                    2            2    Incorporated and Principal Place                      ,5
                Defendant                               qndicate Citizenship of Parties in ltem III)                                                                                     ofBusiness In Another Statc

                                                                                                                         Citizen or Subject ofa                     .,           3     ForeigaNation                                6       ,6
                                                                                                                           Foreign Country




IV. NATURE OF SUIT                                  m "X" in One       Box


    I I 0 Insurance                              PERSONAL INJURY                              PERSONAL INJURY              ><          625 Drug Related Seizue            '   422 Appeal 28 USC 158               '   375 False Claims Act
    120      Mrine                          '   310 Airplane                         '       365 Personal Injury -                      of Property 21 USC   88 I         '   423 Withdrawal                      '   400 State Reapportionment
    130 Miller Act                          '   315 Airplane Product                             Product Liability         '       690 Other                                       28 USC 157                     '   410 Antitrust
    140 NeBotiable Instrument                           Liability                        '    367 Health Care/                                                                                                    '   430 Banks and Banking
    I 50 Recovery ofoverpayment             '   320 Assault, Libel &                            Phamaceutical                                                             '   820 Copyrights                          450 Commerce
             & Enforcement of Judgment              Slander                                     Personal Injury
                                                                                                                                                                          '   830 Patent                              460 Deportation
    I   5l
         Medicare Act                       '   330 Federal Employers'                           Product Liability                                                        '   840 Trademrk                            470 Racketeer lnfluenced anr
    I 52 Recovery ofDefaulted                          Liability                     '       368 Asbestos Personal                                                                                                        Corupt Organizations
         Student Loans                      '   340 Marine                                       Injury Product                                                                                                       480 Consumer Credit
         (Excludes Veterans)                '   345 Marine Product                               Liability                     '    710 Fair Labor Standards              '   861   HrA(1395f0                        490 Cable/Sat TV
    I 53 Recovery ofOverpayment                        Liability                          PERSONAL PROPERTY                             Act                               '   862   Black Lung (923)                   850 Securities/Commoditie
         of Veteran's Benefits              '   350 Motor Vehicle                    '       370 Other Fraud                   '    720 Labor/Management                  '   863   DIwC/DIww (a05(g))                    Exchange
    160 Stockholders' Suits                 '   355 Motor Vehicle                    '       371 Truth in Len{ing
                                                                                                                                        Relations                         '   864   SSID TitIC XVI
                                                                                                                                                                                                                  '   890 Other Statutory Actions
    190 Other Contract                              Product Liability                '       380 Other Personal                '    740 Railway Labor Act                 '   865   RSI (40s(e))
                                                                                                                                                                                                                  '   891 Agricultual Acts
    195 Contract Product Liability          '   360 Other Personal                               Propeny Damage                '    751 Family and Medical
                                                                                                                                                                                                                  '   893EnvironmentalMatters
                                                                                                                                        Leave Act
                                                    t-:.,-.
                                                                                                                           '       790 Other Labor Litigation                 F'EI}ERAI,TAX SIIITS
                                                                                                                                                                                                                  '   895 Freedom of Infomation
                                                                                                                                                                                                                           Act
    210      Land Condemation               '   440   Other Civil Rights                      Habeas Corpus:                   '    791 EmployeeRetirement                    870 'l'axes (U.S. PlaintilT
                                                                                                                                                                                                                  '   896 Arbitration
    220      Foreclosure                    '   441   Voting                             '   463 Alien Detainee                        Income Security Act                         or Defendant)                  '    899 Administrative Procedr
    230      Rent Lease & Ejectment         '   442   Employment                         '   510 Motions to Vacate                                                        '   871 IRS ThirdParty
                                                                                                                                                                                                                           Ac/Review    or    Appeal
    240      Torts to Land                  '   443   Housing/                                    Sentence                                                                         26 USC 7609
-   245      Tort Product Liability                 Accomodations                        '   530 General
                                                                                                                                                                                                                           Agency Decision

'            All Other Real Property        '   445 Amer. dDisabilities -                '                                                                                                                        '   950 Constitutionality   of
    290                                                                                      535 Death Penalty             '       462 Naturalization Application                                                          State Statutes
                                                    Employment                               0ther:                        '       465 Other Immigration
                                            '   446 Amer. w/Disabilities -               '   540 Mandamus & Other                       Actions
                                                    Other                                '   550 Civil Rights
                                            '   448 Education                            '   555 Prison Condition
                                                                                         '   560 Civil Detainee -

V                    lN    lPlare an "X" in One Rox    Onll
-X Original ' 2 Removed from                                                 3     Remanded from                    ' 4 Reinstatedor                 5 Transferred from                ' 6    Multidistrict
   Proceeding State Court                                                          Appellate Court                      Reopened                        Another District                      Litigation
                                                                                                                                                        (specfy)
                                                           Civil Statute under which you are filing
                                                Crte the U.S.                                                              (Do not cile jarisdictional statutes unless dive$ity)
                                                21 59 881(aX4) and 881(a)(6)
VI.      CAUSE OF ACTION
                                                                                 cause:


VII.         REQUESTED IN                              CHECK IF THIS IS A CLASS                        ACTIoN              DEMAND              $                                    CHECK YES only if demanded in complaint:


     COMPI,AINT:                                       UNDER RULE 23. F.R.Cv.P                                                                                                      JTiRY DENIAND:                'Yes          'No
VIII. RELATED CASE(S)                                 (See   instrclions):
      IF ANY                                                                        JUDGE                Rcrt>ert              C-                                        nna KETNUMBER                 CR. I A- I25 T R.E}

t0l2120!8
    RECEIPT #                          AMOLNT                                                   APPLYING IFP                                        JUDGE                                      MAG. ruDGE
